TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 23, 2014



                                       NO. 03-10-00310-CV


                                   Linda M. Fischer, Appellant

                                                  v.

Joel H. Klein; Joel H. Klein & Associates; Wyatt Wright; Wayne Wright LLP; Billy Wells,
                        and Chicago Title Insurance Co., Appellees




         APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 5, 2010. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.